Name: Commission Regulation (EC) No 1119/2001 of 7 June 2001 applying a special intervention measure for maize and sorghum at the end of the 2000/01 marketing year
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32001R1119Commission Regulation (EC) No 1119/2001 of 7 June 2001 applying a special intervention measure for maize and sorghum at the end of the 2000/01 marketing year Official Journal L 153 , 08/06/2001 P. 0009 - 0009Commission Regulation (EC) No 1119/2001of 7 June 2001applying a special intervention measure for maize and sorghum at the end of the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 6 thereof,Whereas:(1) The intervention period for maize and sorghum ends on 30 April in the south and 31 may in the north. In view of the uncertainty as regards outlets, this is likely to induce operators to offer substantial quantities of maize and sorghum for intervention at the end of May in the north, although certain market outlets may be found after the end of the intervention period. This situation may be remedied by allowing those cereals to be bought in until 15 August 2001.(2) The conditions governing the buying-in of cereals are laid down in Commission Regulation (EC) No 824/2000 of 19 June 2000 fixing the procedure and conditions for the take-over of cereals by intervention agencies(3).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. In accordance with Article 6 of Regulation (EEC) No 1766/92, the intervention agencies of Member States other than Greece, Spain, Italy and Portugal shall buy in quantities of maize and sorghum offered to them from 1 July to 15 August 2001.2. The price to be paid shall be the intervention price applicable for May 2001.3. Buying-in shall be carried out by the intervention agency in accordance with Regulation (EC) No 824/2000.Notwithstanding the third subparagraph of Article 4(3) of Regulation (EC) No 824/2000 the last delivery of quantities offered for intervention must take place by 31 August 2001 at the latest.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 100, 20.4.2000, p. 31.